DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to PCT/JP2019/016385 filed 16 April 2019.
	Acknowledgement is also made of Applicant’s claim for foreign priority to JP2018-081268 filed 20 April 2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement filed 25 February 2022 has been considered by the examiner.

Response to Amendment
	Claims 1-4 are still pending. An action on the merits follows.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morgan et al. (US 3,416,792, hereinafter Morgan).
	Regarding claim 1, Morgan teaches an exercise apparatus comprising:
a placement part/blocks (22) on which both legs of a user are placed (Fig. 1);
a main body part/platform unit (14) which rotationally moves over a predetermined range by alternate movement of the legs of the user placed on the placement part (Col. 2, lines 35-40: “it is presently the herein disclosed idea to make the platform or “board” just long enough for one rider to stand thereon in the manner shown in phantom lines (FIG. 1) and teeter or rock back and forth.”); and
restraining means/base unit (6) which prevents movement of the main body part in a direction orthogonal to the rotational direction of the main body part, and restrains movement of the main body part in the rotational direction (Fig. 1. Flanges 10 prevent movement in one direction and restrain movement to the side to side direction.),
the restraining means having
a recessed part formed in the main body part (Fig. 4 shows a recess between the sector-shaped sections 20.),
a projection part/flanges (10) fitted into the recessed part (Figs. 1-4), and
a base part/bottom (8), the projection part being fixed to the base part (Fig. 2),
wherein the main body is rotatably supported with respect to the base part and the projection part (Fig. 1).

    PNG
    media_image1.png
    620
    738
    media_image1.png
    Greyscale

	
Regarding claim 2, Morgan teaches the exercise apparatus according to claim 1, wherein the base part is to be placed on a floor surface, the projection part being fixed on an upper surface of the base part (Figs. 1-2).

	Regarding claim 3, Morgan teaches the exercise apparatus according to claim 1, wherein, when the main body part is in a rotational movement, the movement of the main body part in the rotational direction is restrained by the projection part contacting an edge of the recessed part (Fig. 4. The movement of the main body is restrained to the rotational direction by the flange 10 contacting the sector-shaped portions 20 that define the recessed part.).

	Regarding claim 4, Morgan teaches the exercise apparatus according to claim 3, wherein the base part is to be placed on a floor surface, the projection part being fixed on an upper surface of the base part (Figs. 1-2).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784